 

Exhibit 10.20

 

EXCLUSIVE LICENSE AGREEMENT FOR:
MECHANISM TO ENABLE NORMAL GAIT DESPITE LEG INJURIES,
DECREASING OXYGEN CONSUMPTION BY USE OF A
LOAD-CARRYING EXOSKELETON,
UNDER-ACTUATED TRANSFEMORAL PROSTHETIC KNEE, AND
CONTROLLING THE SWINGING LEG OF AN EXOSKELETON
UC Case Numbers: B07-128, B08-119, B08-125, B08-141

 

This license agreement (“AGREEMENT”) is entered into as of the date that this
AGREEMENT is fully executed by both parties (“EFFECTIVE DATE”), by and between
The Regents of the University of California, a California corporation, having
its statewide administrative offices at 1111 Franklin Street, 12th Floor,
Oakland, California 94607-5200 acting through its Office of Technology
Licensing, at the University of California, Berkeley, having its administrative
office at 2150 Shattuck Avenue, Suite 510, Berkeley, CA 94720-1620 (“REGENTS”),
and Berkeley ExoTech, Inc. dba Berkeley Bionics and formerly dba Berkeley
ExoWorks (“LICENSEE”), a Delaware corporation, having a principal place of
business at 2131 University Avenue, #428, Berkeley, CA 94704. The parties agree
as follows:

 

1.           BACKGROUND

 

1.1          REGENTS has an assignment of the intellectual property
characterized as (collectively “INVENTIONS”):

 

1.1a      Mechanism to Support Those with Lower Leg Injuries While Enabling Them
to Walk with a Near Normal Gait as described in REGENTS Case Number B07-128 and
PATENT RIGHTS that was invented by Homayoon Kazerooni, Sara Marie Haislip,
Jonathan Ames, and Esha Datta, all employed by the University of California,
Berkeley at the time that the invention was made;

 

1.1b      Device and Method for Decreasing Oxygen Consumption of a Person During
Steady Walking by Use of a Load-Carrying Exoskeleton as described in REGENTS
Case Number B08-119 and PATENT RIGHTS that was invented by Homayoon Kazerooni
and Kurt Amundson, all employed by the University of California, Berkeley at the
time that the invention was made, and also invented by Russ Angold and Nathan
Harding, all employed by LICENSEE at the time that the invention was made;
accordingly, the patent rights for this invention are expected to be
jointly-owned between REGENTS and LICENSEE;

 

1.1c      Under-Actuated Transfemoral Prosthetic Knee as described in REGENTS
Case Number B08-125 and PATENT RIGHTS that was invented by Homayoon Kazerooni,
Bram Gilbert, Antoon Lambrecht, Sebastian Kruse, and Matthew Rosa, all employed
by the University of California, Berkeley at the time that the invention was
made, and also invented by Dylan Miller Fairbanks, Adam Zoss, and Minerva
Pillai, all employed by LICENSEE at the time that the invention was made;
accordingly, the patent rights for this invention are expected to be
jointly-owned between REGENTS and LICENSEE; and

 

Page 1 of 34

 

  

1.1d      A Method for Controlling the Swing Leg of an Exoskeleton as described
in REGENTS Case Number B08-141 and PATENT RIGHTS that was invented by Homayoon
Kazerooni, employed by the University of California, Berkeley at the time that
the invention was made, and also invented by Kurt Amundson and Russ Angold, all
employed by LICENSEE at the time the invention was made; accordingly, the patent
rights for this invention are expected to be jointly-owned between REGENTS and
LICENSEE.

 

1.2          LICENSEE and REGENTS jointly own the intellectual property
resulting from the INVENTIONS described in Paragraphs 1.1b, 1.1c and 1.1d.

 

1.3          LICENSEE has another exclusive license agreement (“OTHER RELATED
LICENSE AGREEMENT”) with REGENTS that is related to REGENTS Case Numbers
B04-002, B05-045, B05-093, and B06-042. The OTHER RELATED LICENSE AGREEMENT will
co-exist with this AGREEMENT; moreover the technology, applications and markets
associated with the OTHER RELATED LICENSE AGREEMENT are related to the
technology, applications and markets associated with this AGREEMENT.

 

1.4          LICENSEE provided REGENTS with a marketing overview and financial
forecasts for the commercialization of the INVENTIONS in order to evaluate
LICENSEE’s capabilities as a LICENSEE.

 

1.5          In accordance with Paragraph 3.3 of this AGREEMENT, the development
of the INVENTIONS in Paragraphs 1.1b (B08-119) and 1.1c (B08-025) were sponsored
in part by various grants from U.S. Government agencies, and as a consequence,
REGENTS elected to retain title to the INVENTIONS subject to the rights and
regulations of the U.S. Government under 35 USC 200-212 and implementing
regulations, including REGENTS’s grant to the U.S. Government of a
non-exclusive, non-transferable, irrevocable, paid-up license to practice or
have practiced the INVENTIONS for or on behalf of the U.S. Government throughout
the world. These U.S. Government grants are DARPA Contract No. DAD19-01-1-0509.

 

1.6          LICENSEE requested certain rights from REGENTS to commercialize the
INVENTIONS.

 

1.7          REGENTS wishes to respond to the request of the LICENSEE by
granting the following rights to the LICENSEE to enable the general public to
enjoy the products and other benefits derived from the INVENTION.

 

2.           DEFINITIONS

 

As used in this AGREEMENT, the following terms, whether used in the singular or
plural, have the following meanings:

 

Page 2 of 34

 

 

2.1          “PATENT RIGHTS” excludes any rights in and to NEW DEVELOPMENTS, and
means the PATENT CLAIMS of, to the extent assigned to or otherwise obtained by
REGENTS, (a) the U.S. patents and patent applications, (b) the corresponding
foreign patents and patent applications, and (c) any reissues, extensions,
substitutions, continuations, divisions, and continuation-in-part applications
(but only those PATENT CLAIMS in the continuation-in-part applications that are
entirely supported in the specification and entitled to the priority date of the
parent application) that are based on future patents and patent application for
the following:

 

2.1a      The INVENTION described in Paragraph 1.1a, Mechanism to Support Those
With Lower Leg Injuries While Enabling Them to Walk With a Near Normal Gait,
filed by Homayoon Kazerooni, Sara Marie Haislip, Esha Datta, and Jonathan Ames;

 

2.1b      The INVENTION described in Paragraph 1.1b, Device and Method for
Decreasing Oxygen Consumption of a Person During Steady Walking by Use of a
Load-Carrying Exoskeleton, filed by Homayoon Kazerooni, Kurt Amundson, Nathan
Harding, Russ Angold;

 

2.1c      The INVENTION described in Paragraph 1.1c, Under-Actuated Transfemoral
Prosthetic Knee, filed by Homayoon Kazerooni, Bram Gilbert Antoon Lambrecht,
Sebastian Kruse, Matthew Rosa, Dylan Miller Fairbanks, Adam Zoss, and Minerva
Pillai; and

 

2.1d      The INVENTION described in Paragraph 1.1d, A Method for Controlling
the Swing Leg of an Exoskeleton, filed by Homayoon Kazerooni, Kurt Amundson and
Russ Angold.

 

2.2          “PATENT CLAIM” means a claim of a patent or patent application in
any country that (a) has not expired; (b) has not been disclaimed; (c) has not
been cancelled or superseded, or if cancelled or superseded, has been
reinstated; and (d) has not been revoked, held invalid, or otherwise declared
unenforceable or not allowable by a tribunal or patent authority of competent
jurisdiction over such claim in such country from which no further appeal has or
may be taken.

 

2.3          “NEW DEVELOPMENT” means inventions, or claims to inventions, which
constitute advancements, developments, or improvements, whether or not
patentable and whether or not the subject of any patent application, but if
patentable, are not sufficiently supported by the specification of a
previously-filed patent or patent application within the PATENT RIGHTS to be
entitled to the priority date of the previously-filed patent or patent
application.

 

2.4          “LICENSED PRODUCT” means any product, service, kit, material, or
apparatus either (a) produced by, used in, or required for the practice of
LICENSED METHOD, or (b) the manufacture, use, SALE, offer for SALE,
distribution, or import of which, which for both (a) and (b) in the absence of
the license granted in this AGREEMENT, would infringe, or contribute to, or
induce the infringement of, any PATENT RIGHTS were they issued in a country at
the time of the infringing activity in that country. The definition of LICENSED
PRODUCT includes LICENSED METHOD (as defined below).

 

Page 3 of 34

 

 

2.5          “LICENSED METHOD” means any process, service or method the use or
practice of which, in the absence of the license granted in this AGREEMENT,
would infringe, or contribute to, or induce the infringement of any PATENT
RIGHTS were they issued in a country at the time of the infringing activity in
that country.

 

2.6          “LICENSED FIELD-OF-USE” means the following applications or
markets: all applications and markets without limitation (no restrictions).

 

2.7          LICENSED TERRITORY” means jurisdictions where REGENTS has obtained,
or obtains PATENT RIGHTS, or filed corresponding patent applications under
PATENT RIGHTS.

 

2.8          “SUBLICENSEE” means the third parties, AFFILIATES or JOINT VENTURES
that, to the extent allowable by this AGREEMENT, are granted a sublicense by
LICENSEE to practice LICENSED METHOD, or to make, have made, use, SELL, offer
for SALE, distribute or import LICENSED PRODUCT. For purposes of clarity, the
term SUBLICENSEE excludes end-users of a LICENSED PRODUCT, or other similar
instances where “use” is the only PATENT RIGHT granted to such third party.

 

2.9          “SALE” means the act of selling, leasing or otherwise transferring,
providing, exploiting or furnishing for use for any consideration.
Correspondingly, “SELL” means to make a SALE or cause a SALE to be made, and
“SOLD” means to have made a SALE or caused a SALE to have been made.

 

2.10        “COMBINATION LICENSED PRODUCT” means a LICENSED PRODUCT that is a
combination of one or more LICENSED PRODUCTS with one or more products that are
not LICENSED PRODUCTS (“NLPs”) where such NLP(s) has independent value from the
LICENSED PRODUCT (i.e., the COMBINATION PRODUCT incorporating or using such NLP
has a higher value or utility than the applicable LICENSED PRODUCT without such
NLP).

 

2.11        “NET INVOICE PRICE” means the gross invoice price charged and the
value of any other consideration received for a SALE of a LICENSED PRODUCT or
the performance of a LICENSED METHOD when SOLD or performed by LICENSEE or
SUBLICENSEE, less the following items, but only to the extent that they actually
pertain to the disposition of LICENSED PRODUCT, LICENSED METHOD, COMBINATION
LICENSED PRODUCT (as defined below), or combination thereof, and are separately
billed:

 

i.          Allowances actually granted to customers for rejections, returns,
prompt payment or volume discounts;

 

ii.         Freight, transport packing, or insurance charges associated with
transportation;

 

iii.        Taxes, including DEDUCTIBLE VALUE-ADDED TAX, tariffs or
import/export duties based on SALES when included in the gross invoice price,
but excluding value-added taxes other than DEDUCTIBLE VALUE-ADDED TAX or taxes
assessed on income derived from SALES. “DEDUCTIBLE VALUE-ADDED TAX” means
value-added tax only to the extent that such value-added tax is actually
incurred and is not reimbursable, refundable, or creditable under the tax
authority of any country;

 

Page 4 of 34

 

  

iv.        Discounts or rebates paid or credited to customers, third-party
payers, health-care systems, or administrators solely to promote the inclusion
of LICENSED PRODUCT in formulary programs;

 

v.         Wholesaler’s discounts or rebates to customers, third-party payers,
health-care systems, or administrators solely to promote the inclusion of
LICENSED PRODUCT in formulary programs; and

 

vi.        Rebates or discounts paid or credited pursuant to applicable law.

 

2.12       “NET SALES PRICE” means the NET INVOICE PRICE except in the instances
described as follows:

 

2.12a      In those instances where LICENSED PRODUCT, or LICENSED METHOD is not
SOLD, but is otherwise exploited, the NET SALES PRICE for the purpose of
computing royalties for LICENSED PRODUCT and LICENSED METHOD are determined as
follows:

 

i.           If LICENSEE and/or any SUBLICENSEE are currently offering for SALE
products or services that are the same or similar to LICENSED PRODUCT or
LICENSED METHOD, then the NET SALES PRICE for LICENSED PRODUCT or LICENSED
METHOD otherwise exploited is the NET INVOICE PRICE of products or services of
the same or similar kind and quality, SOLD in similar quantities, currently
being offered for SALE by the LICENSEE and/or any SUBLICENSEE; or

 

ii.         If LICENSEE and/or any SUBLICENSEE are not currently offering for
SALE products or services that are the same or similar to LICENSED PRODUCT or
LICENSED METHOD, then NET SALES PRICE for a LICENSED PRODUCT or LICENSED METHOD
otherwise exploited, is the average NET INVOICE PRICE at which products or
services of the same or similar kind and quality, SOLD in similar quantities,
are currently being offered for SALE by other manufacturers; or

 

iii.         If LICENSEE, SUBLICENSEE and/or any other companies are not
currently offering for SALE products or services that are the same or similar to
LICENSED PRODUCT or LICENSED METHOD, then the NET SALES PRICE for LICENSED
PRODUCT or LICENSED METHOD otherwise exploited, is the LICENSEE’s and/or any
SUBLICENSEE’s costs of manufacture of LICENSED PRODUCT or costs of performing
LICENSED METHOD, determined by the customary accounting procedures of the
LICENSEE and/or any SUBLICENSEE, plus one-hundred percent (100%) of those costs.

 

2.12b      Sales of COMBINATION LICENSED PRODUCTS: The applicable NET SALES
PRICE for any COMBINATION LICENSED PRODUCT will be calculated by

 

Page 5 of 34

 

 

i Multiplying the NET INVOICE PRICE of the COMBINATION LICENSED PRODUCT by the
ratio of the average NET INVOICE PRICE of the LICENSED PRODUCT included in the
combination (during the six-month period in which such combination SALE
occurred) to the sum of the average NET INVOICE PRICE of each of the LICENSED
PRODUCT and the NLPs included in the combination (during the six-month period in
which such combination SALE occurred); or

 

ii            If an item included in the combination is not offered for SALE by
LICENSEE, then

 

ii1.          The NET INVOICE PRICE of the item will equal the average NET
INVOICE PRICE at which products of the same or similar kind and quality, sold in
similar quantities, are offered for SALE by other manufacturers (during the six
months in which such combination SALE occurred) to the extent such information
is readily available to LICENSEE; or

 

ii2.          If the items are not offered for SALE by LICENSEE or any other
company or cannot be reasonably ascertained by LICENSEE, then the NET INVOICE
PRICE of the item will equal LICENSEE’s cost of goods sold (“COGS”) related to
the manufacture of the item as determined by the customary accounting procedures
of LICENSEE, plus one-hundred percent (100%) of those COGS.

 

2.12c      For a REACQUISITION SALE OR EXPLOITATION, the NET SALES PRICE means
the NET INVOICE PRICE upon final SALE of LICENSED PRODUCT by LICENSE or
SUBLICENSEE. “REACQUISITION SALE OR EXPLOITATION” means those instances where
the LICENSEE acquires LICENSED PRODUCT or a SUBLICENSEE acquires LICENSED
PRODUCT, and then subsequently SELLS such LICENSED PRODUCT.

 

2.12d      For any reason RELATIONSHIP-INFLUENCED SALE of LICENSED PRODUCT or
LICENSED METHOD, the NET SALES will be based on the NET INVOICE PRICE at which
the RELATIONSHIP-INFLUENCED SALE PURCHASER resells LICENSED PRODUCT (and not in
addition to the NET INVOICE PRICE charge by LICENSEE or SUBLICENSEE for such
LICENSED PRODUCT to the RELATIONSHIP-INFLUENCE SALE PURCHASER).
“RELATIONSHIP-INFLUENCED SALE” means a SALE of LICENSED PRODUCT or LICENSED
METHOD, between LICENSEE and any SUBLICENSEE or between LICENSEE and/or
SUBLICENSEE and an AFFILIATE, a JOINT VENTURE, or a RELATED PARTY.
“RELATIONSHIP-INFLUENCED SALE PURCHASER” means the purchaser of LICENSED PRODUCT
or LICENSED METHOD in a RELATIONSHIP-INFLUENCED SALE.

 

2.13       “AFFILIATE” means any entity that, directly or indirectly, CONTROLS
LICENSEE or SUBLICENSEE, is CONTROLLED by LICENSEE or SUBLICENSEE, or is under
common CONTROL with LICENSEE or SUBLICENSEE. “CONTROL” means as follows: (a)
having the actual, present capacity to elect a majority of the directors of such
AFFILIATES; (b) having the power to direct at least forty percent (40%) of the
voting rights entitled to elect directors; or (c) in any country where the local
law will not permit foreign equity participation of a majority, then ownership
or control, directly or indirectly, of the maximum percentage of such
outstanding stock or voting rights permitted by local law.

 

Page 6 of 34

 

  

2.14        “JOINT VENTURE” means any separate entity established pursuant to an
agreement between (a) a third party, and (b) LICENSEE and/or SUBLICENSEE to
institute a vehicle for a joint venture, in which the separate entity
manufactures, uses, purchases, SELLS, or acquires LICENSED PRODUCT from LICENSEE
and/or SUBLICENSEE.

 

2.15        “RELATED PARTY” means a corporation, firm, or other entity with
which, or individual with whom, LICENSEE and/or SUBLICENSEE (or any of their
respective stockholders, subsidiaries or AFFILIATES) have an agreement,
understanding, or arrangement (for example, but not by way of limitation, an
agreement providing LICENSEE and/or SUBLICENSEE with an option to purchase stock
or other equity interest, or a share of revenue or profits), that (a) is
unrelated to the SALE of LICENSED PRODUCT and without which such other
agreement, understanding, or arrangement, the amounts, if any, charged by
LICENSEE or SUBLICENSEE to such entity or individual for LICENSED PRODUCT, would
be higher than the NET INVOICE PRICE actually received, or (b) if such
agreement, understanding, or arrangement results in LICENSEE or SUBLICENSEE
extending to such entity or individual lower prices for LICENSED PRODUCT than
those charged to others without such agreement, understanding, or arrangement
buying similar products or services in similar quantities.

 

3.           GRANT OF LICENSEGRANT OF LICENSE

 

3.1          Licensee Grant: Subject to the limitations set forth in this
AGREEMENT, including the license granted to the U.S. Government and rights
reserved for REGENTS as well as other educational and nonprofit institutions,
REGENTS hereby grants to LICENSEE an exclusive license under PATENT RIGHTS to
make, have made, use, SELL, offer for SALE, distribute and import LICENSED
PRODUCT and to practice LICENSED METHOD in LICENSED FIELD-OF-USE in LICENSED
TERRITORY.

 

3.2          Reserved Rights: REGENTS expressly reserves the rights to (a)
publish any and all technical data resulting from any research performed by
REGENTS relating to the INVENTION, (b) make and use the INVENTION and related
technology for educational and research purposes, (c) disseminate tangible
materials associated with, or required to practice the INVENTION and/or PATENT
RIGHTS to researchers at nonprofit institutions for educational and research
purposes, and (d) allow other educational and nonprofit institutions to make and
use the INVENTION and related technology for educational and research purposes.

 

3.3          Government Obligations: For the PATENT RIGHTS associated with
Paragraphs 2.1b (Case B08-119) and 2.1c (Case B08-125), The licenses granted in
this AGREEMENT are subject to the overriding obligations to the U.S Government
including:

 

3.3a      In accordance with 35 USC §200-212 and implementing regulations,
REGENTS has granted back to the U.S. Government a non-exclusive,
non-transferable, irrevocable, paid-up license to practice or have practiced
INVENTIONS for or on behalf of the U.S. Government throughout the world.

 

Page 7 of 34

 

  

3.3b      In accordance with 37 CFR §401.14(h), REGENTS has an obligation to
report on the utilization of the INVENTIONS; and in order to fulfill this
obligation, LICENSEE has a continuing responsibility to keep REGENTS informed of
the large/small entity status (as defined in 15 USC §632) of LICENSEE and its
SUBLICENSEES.

 

3.3c      In accordance with PL 96-517 as amended by PL 98-620, to the extent
required by law or regulation, LICENSED PRODUCT that is exclusively SOLD in the
U.S. will be substantially manufactured in the U.S.

 

4.          GRANTS OF SUBLICENSES

 

4.1          Sublicense Grant: REGENTS hereby grants to LICENSEE the right to
issue sublicenses to SUBLICENSEES to make, have made, use, SELL, offer for SALE,
distribute or import LICENSED PRODUCT and to practice the LICENSED METHOD in
LICENSED FIELD-OF-USE in LICENSED TERRITORY, provided that LICENSEE has
exclusive rights under this AGREEMENT on the effective date of the sublicense
agreement. For the avoidance of doubt, AFFILIATES and JOINT VENTURES do not have
licenses under the PATENT RIGHTS unless such AFFILIATES and JOINT VENTURES are
granted a sublicense.

 

4.2          Terms: To the extent applicable, all sublicenses will include all
of the rights of, and will require the performance of all the obligations due to
REGENTS and, if applicable, to the U.S. Government, that are contained in this
AGREEMENT, including, but not limited to, at least the following terms:

 

4.2a      A statement setting forth the date upon which LICENSEE’s exclusive
rights, privileges, and license hereunder will expire;

 

4.2b      The same provision for indemnification of REGENTS as has been provided
for in this AGREEMENT; and

 

4.2c      A statement such that, to the extent applicable, the obligations of
this AGREEMENT will be binding upon the SUBLICENSEE as if it were in place of
LICENSEE, except as follows:

 

i.          EARNED ROYALTY rates, MINIMUM ANNUAL ROYALTIES, and fees and other
consideration due to LICENSEE may be higher than those specified in this
AGREEMENT; and

 

ii.         SUBLICENSEES will be precluded from granting further sublicenses of
PATENT RIGHTS unless agreed to in writing by REGENTS.

 

4.3          Notification: LICENSEE will notify REGENTS of each sublicense
granted pursuant to this AGREEMENT, and furnish to REGENTS a summary of the
material terms of each sublicense agreement.

 

Page 8 of 34

 

 

4.4          Responsibilities: For the purposes of this AGREEMENT, the
operations of all SUBLICENSEES are deemed to be the operations of LICENSEE, for
which LICENSEE is responsible. Also, LICENSEE will guarantee and deliver the
payment of all monies due REGENTS from SUBLICENSEES; and LICENSEE will collect
and deliver all reports due REGENTS from SUBLICENSEES.

 

4.5          Termination: Upon termination of this AGREEMENT for any reason,
REGENTS, at its sole discretion, will determine whether any or all sublicenses
that are granted pursuant to this AGREEMENT will be canceled or remain in effect
and assigned to REGENTS, but if REGENTS opts to assign sublicenses to REGENTS,
then REGENTS will not be bound to perform any duties or obligations set forth in
any such sublicenses that extend beyond the duties and obligations of REGENTS as
set forth in this AGREEMENT.

 

4.6          Sublicense Consideration: LICENSEE will pay to REGENTS twenty
percent (20%) of any cash and of the cash equivalent of other consideration owed
to LICENSEE for the grant of rights under each sublicense agreement of PATENT
RIGHTS in addition to all other payments by LICENSEE to REGENTS as specified in
this AGREEMENT including EARNED ROYALTIES. Such fees will be due to REGENTS on
the February 28 following the year in which the fee was accrued.

 

4.7          Comprehensive Commercialization: If REGENTS (to the extent of the
actual knowledge of the licensing professional responsible for administrating
this AGREEMENT) or a third party discovers that the INVENTIONS are useful for an
application covered by the LICENSED FIELD-OF-USE, but for which LICENSEE and its
SUBLICENSEES have not developed or are not currently developing LICENSED PRODUCT
or LICENSED METHOD (“NEW APPLICATION”), then:

 

4.7a      REGENTS may give written notice to LICENSEE identifying the NEW
APPLICATION, except for the following: (a) information that is subject to
restrictions of confidentiality with third parties, or (b) information that
originates with REGENTS personnel who do not assent to its disclosure to
LICENSEE. If REGENTS gives such written notice to LICENSEE, then LICENSEE will
have ninety (90) days to give REGENTS written notice stating whether LICENSEE
elects to develop LICENSED PRODUCT or LICENSED METHOD for the application.

 

4.7b      If LICENSEE elects to develop and commercialize LICENSED PRODUCT or
LICENSED METHOD for the NEW APPLICATION, then LICENSEE will submit a
commercialization plan with performance milestones and PROGRESS REPORT to
REGENTS in accordance with the Progress Report Article of this AGREEMENT.

 

4.7c      If LICENSEE elects not to develop and commercialize LICENSED PRODUCT
or LICENSED METHOD for the NEW APPLICATION, then REGENTS may seek third parties
to develop and commercialize LICENSED PRODUCT or LICENSED METHOD for the NEW
APPLICATION. If REGENTS is successful in finding a third party, it will refer
such third party to LICENSEE. If the third party requests a sublicense under
this AGREEMENT, then LICENSEE will report the request to REGENTS within thirty
(30) days from the date of such request.

 

Page 9 of 34

 

  

i.          If such request results in a sublicense, then LICENSEE will report
it to REGENTS in accordance with this AGREEMENT.

 

ii.         If LICENSEE has not granted a sublicense to the third party within
six (6) months after receiving such request, then within thirty (30) days after
such refusal, LICENSEE will submit to REGENTS a report specifying the license
terms proposed by the third party and a written justification for LICENSEE’s
refusal to grant the proposed sublicense. If REGENTS, at its sole discretion,
determines that the terms of the sublicense proposed by the third party are
reasonable under the totality of the circumstances, taking into account
LICENSEE’s LICENSED PRODUCTS or LICENSED METHOD in development, then REGENTS
will have the right to grant to the third party a license to make, have made,
use, SELL, offer for SALE, distribute and import LICENSED PRODUCTS or LICENSED
METHOD for use in the LICENSED FIELD-OF-USE at substantially the same terms most
recently proposed to LICENSEE by that the third party and providing royalty
rates that are at least equal to those paid by LICENSEE.

 

5.           FEES

 

5.1          Issue Fee: As partial consideration for all rights and licenses
granted by REGENTS to LICENSEE herein, LICENSEE will pay to REGENTS a license
issue fee of ten thousand dollars ($10,000) due and payable at the execution of
this AGREEMENT.

 

5.2          Fee Notes: The license issue fee is not refundable, not creditable,
and not an advance against any other payments by LICENSEE to REGENTS pursuant to
this AGREEMENT.

 

6.           ROYALTIES

 

6.1          Applicability: EARNED ROYALTIES will be payable on LICENSED PRODUCT
and LICENSED METHOD covered by PATENT RIGHTS.

 

6.2          Rate: As further consideration for all LICENSEE’s rights and
licenses granted herein, LICENSEE will pay to REGENTS an earned royalty based on
the NET SALES PRICE (“EARNED ROYALTY”) at the rate of one percent (1%) based on
the NET SALES PRICE of LICENSED PRODUCT or LICENSED METHOD.

 

6.2a      No Double Royalty: If Licensee pays to REGENTS an earned royalty based
on NET SALES PRICE in the performance of OTHER RELATED LICENSE AGREEMENT, then
LICENSEE will not pay to REGENTS any EARNED ROYALTY on such NET SALES PRICE in
the performance of this AGREEMENT,

 

6.3          Schedule: EARNED ROYALTIES accruing to REGENTS will be paid to
REGENTS semi-annually on or before the following dates of each calendar year:

 

·February 28 for the calendar six months ending December 31

 

Page 10 of 34

 

  

·August 31 for the calendar six months ending June 30

 

6.4          Minimum Annual Royalty: LICENSEE will pay to REGENTS a minimum
annual royalty in the amounts as set forth below, by February 28 of the calendar
year in which payment is due, and each payment will be credited against the
EARNED ROYALTY due and owing for the calendar year in which each payment is
made.

 

·Beginning in the first calendar year after the first occurrence of NET SALES
PRICE that is royalty bearing (in other words, not SOLD or reSOLD to the U.S.
Government): five thousand dollars ($5,000);

 

·Next (second) calendar year: ten thousand dollars ($10,000);

 

·Next (third) calendar year: twenty thousand dollars ($20,000);

 

·Next (fourth) calendar year: forty thousand dollars ($40,000);

 

·Next (fifth) calendar year and every calendar year thereafter: fifty thousand
dollars ($50,000);

 

6.4a      No Double MARS: If LICENSEE pays to REGENTS a minimum annual royalty
in the performance of OTHER RELATED LICENSE AGREEMENT, then LICENSEE will
subtract such payments from LICENSEE’s payment to REGENTS of minimum annual
royalties in the performance of this AGREEMENT.

 

6.5          Sales Outside US:

 

6.5a      Charges: EARNED ROYALTIES on NET SALES PRICE received in any country
outside the U.S. will not be reduced by any taxes, fees or other charges imposed
by the government of such country except those taxes, fees, and charges allowed
under the provisions of the Definition of NET SALES PRICE as described in this
AGREEMENT. LICENSEE also will be responsible for all bank transfer charges.

 

6.5b      Conversion: When LICENSED PRODUCT or LICENSED METHOD is SOLD for
monies other than U.S. dollars, the EARNED ROYALTIES and any other consideration
due to REGENTS will first be determined in the foreign currency of the country
in which such LICENSED PRODUCTS or LICENSED METHOD were SOLD or other
consideration was received and then converted into equivalent U.S. dollars. The
exchange rate will be the average exchange rate quoted in the Wall Street
Journal during the last thirty (30) days of the reporting period.

 

6.6          Patent Expiration or Termination: In the event that any patent,
patent application, or any claim thereof included within PATENT RIGHTS expires
or is held invalid in a final decision by a court of competent jurisdiction and
last resort and from which no appeal has or can be taken, all obligation to pay
royalties based on such patent, patent application, or claim or any claim
patentably indistinct therefrom will cease as of the date of such final
decision. However, LICENSEE is not relieved from paying any royalties that
accrued before such final decision, and LICENSEE is obligated to pay the full
amount of royalties due hereunder.

 

Page 11 of 34

 

  

6.7          U.S. Government Obligation: No royalties will be paid or collected
on LICENSED PRODUCT or LICENSED METHOD distributed to or used by the U.S.
Government. LICENSEE and its SUBLICENSEES agree to reduce the amount charged for
LICENSED PRODUCT or LICENSED METHOD distributed to the U.S. Government by an
amount equal to the royalty for such LICENSED PRODUCT or LICENSED METHOD
otherwise due REGENTS.

 

7.           DUE DILIGENCE

 

7.1          Obligation: Upon execution of this AGREEMENT, LICENSEE will
diligently proceed with the development, manufacture, government approval,
marketing and SALE of LICENSED PRODUCT and LICENSED METHOD in quantities
sufficient to meet the market demands.

 

7.2          Performance Metrics: LICENSEE specifically commits, in accordance
with the obligation stated in paragraph 7.1, to achieving the following
objectives:

 

·By 2009 December 31: First beta unit of third generation LICENSED PRODUCCT
(that must include active hip actuation) shipped to a potential customer.
LICENSEE will send REGENTS a letter from LICENSEE’s customer that confirms the
completion of this objective;

 

·By 2010 December 31: First commercial order of third generation LICENSED
PRODUCT (that must include active hip actuation). LICENSEE will send REGENTS a
letter from LICENCEE’s outside accountants that confirms the completion of this
objective; and

 

·By 2011 December 31: First commercial shipment of third generation LICENSED
PRODUCT (that must include active hip actuation). LICENSEE will send REGENTS a
letter from LICENSEE’s outside accountants that confirms the completion of this
objective.

 

7.3          Failure to Perform: If LICENSEE is unable to meet any of it due
diligence obligations as set forth in the Paragraph above, then REGENTS may
notify LICENSEE of its failure to perform.

 

7.3a      If REGENTS gives such written notice to LICENSEE, then LICENSEE may
extend the target date of any diligence obligation for an additional six (6)
months upon payment to REGENTS of an additional $5,000. Additional extensions
may be granted only by mutual written agreement of the parties to this
AGREEMENT. Such extension fees are in addition to all other payments by LICENSEE
to REGENTS pursuant to this AGREEMENT.

 

Page 12 of 34

 

 

7.3b      If LICENSEE opts not to extend the obligation or fails to meet it by
the extended target date, then REGENTS will have the right and option either to
terminate this AGREEMENT or to reduce LICENSEE’s exclusive license to a
non-exclusive, royalty-bearing license. To exercise either the right to
terminate this AGREEMENT or to reduce the license to a non-exclusive license for
lack of diligence as specified in this Due Diligence Article, REGENTS will give
LICENSEE written notice of the deficiency. After receiving notice, LICENSEE will
have sixty (60) days to cure the deficiency or to request arbitration. If
REGENTS has not received a written request for arbitration or satisfactory
tangible evidence that the deficiency has been cured by the end of the sixty
(60)-day period, then REGENTS may, at its option, either terminate the AGREEMENT
or reduce LICENSEE’s exclusive license to a non-exclusive license by giving
written notice to LICENSEE.

 

7.3c      This right to terminate the AGREEMENT or reduce LICENSEE’s exclusive
license to a non-exclusive license, if exercised will (a) supersede the rights
granted in the Grant of License, and Grant of Sublicense Article in this
AGREEMENT, and (b) be REGENTS’s sole remedy for breach of due diligence
obligations.

 

7.4          Arbitration: At the request of either party, any controversy or
claim arising out of or relating to the diligence provisions of this Due
Diligence Article will be settled by arbitration conducted in San Francisco, CA
in accordance with the then current Licensing Agreement Arbitration Rules of the
American Arbitration Association. Judgment upon the award rendered by the
arbitrator(s) will be binding on the parties and may be entered by either party
in the court or forum having jurisdiction. In determination of due diligence,
the arbitrator may determine solely the issues of fact or law with respect to
termination of LICENSEE’s rights under this AGREEMENT but will not have the
authority to award monetary damages or grant equitable relief.

 

8.           COMMERCIALIZATION, PROGRESS AND ROYALTY REPORTS

 

8.1          Report of Commercialization Plan: LICENSEE represents that the
marketing overview and financial forecast provided to REGENTS are, as of the
EFFECTIVE DATE of this AGREEMENT, consistent with the equivalent information
contained in LICENSEE’s business plan that LICENSEE has presented to its Board
of Directors and to entities that have or may invest capital in LICENSEE.

 

8.2          Progress Reports: In order to enable REGENTS to assess LICENSEE’s
general progress on the development of LICENSED PRODUCT and also determine
whether or not LICENSEE has met its diligence obligations as set forth in this
AGREEMENT, beginning on February 28 in the year following the year in which this
AGREEMENT is executed, and semi-annually thereafter until the first SALE of each
LICENSED PRODUCT, LICENSEE will submit to REGENTS a progress report as described
hereunder covering activities by LICENSEE and its SUBLICENSEES related to the
development, testing, government approval, and marketing of all LICENSED PRODUCT
(“PROGESS REPORT”).

 

8.3          Contents of Progress Reports: Each PROGRESS REPORT submitted by
LICENSEE to REGENTS will include, but is not limited to, a detailed summary of
the following topics:

 

·Summary of work completed and in progress;

 

Page 13 of 34

 

 

·Summary of actual and anticipated events and milestones;

 

·The date of first SALE, if any, of LICENSED PRODUCT; and

 

·Activities of SUBLICENSEES if any, including any change in their large/small
entity status (as defined in 15 USC §632).

 

8.4          First Sale: LICENSEE also will report to REGENTS the date of first
SALE of each LICENSED PRODUCT in each country where PATENT RIGHTS exist in the
PROGRESS REPORT for the period in which such first SALE occurred.

 

8.5          Royalty Reports: After the first SALE of LICENSED PRODUCT, LICENSEE
will provide semi-annually royalty reports (“ROYALTY REPORT”) to REGENTS on or
before each February 28 and August 31 of each year.

 

8.6          Contents of Royalty Reports: Each such ROYALTY REPORT will cover
the most recently completed reporting period and will include, but not be
limited to, the following:

 

8.6a      Pricing: The gross invoice prices of LICENSED PRODUCT that are SOLD by
LICENSEE and its SUBLICENSEES;

 

8.6b      Revenue: NET SALES PRICE of LICENSED PRODUCT that is SOLD by LICENSEE
and its SUBLICENSEES;

 

8.6c      Volume: The quantity of LICENSED PRODUCT manufactured and SOLD by
LICENSEE and its SUBLICENSEES;

 

8.6d      Royalty: The EARNED ROYALTIES due REGENTS, in U.S. dollars, payable
hereunder with respect to NET SALES PRICE of LICENSED PRODUCT that is SOLD by
LICENSEE and its SUBLICENSEES;

 

8.6e      Calculations: The method used to calculate EARNED ROYALTY, specifying
all deductions taken and the dollar amount of each such deduction as well as the
exchange rates used, if any;

 

8.6f      Non-cash Considerations: The amount of the cash and the amount of the
cash equivalent of the non-cash consideration as provided for in this AGREEMENT,
including the method used to calculate the non-cash consideration; and

 

8.6g      Sublicenses: The name and address of new SUBLICENSEES and their
large/small entity status (as defined by 15 USC §632) along with a summary of
the material terms of each new sublicensing agreement consummated.

 

8.7          No Sale: If LICENSED PRODUCT has not been SOLD during any reporting
period after the first SALE of LICENSED PRODUCT, then the ROYALTY REPORT for
that reporting period will contain a statement to this effect.

 

Page 14 of 34

 

  

9.           BOOKS AND RECORDS

 

9.1          Obligation: LICENSEE will keep books and records accurately showing
all payments due to REGENTS and all LICENSED PRODUCT manufactured, used, SOLD,
offered for SALE, distributed, imported, and/or otherwise exploited under the
terms of this AGREEMENT. Such books and records will be preserved for at least
five (5) years after the date of the payment to which they pertain and will be
open to examination by representatives or agents of REGENTS at reasonable times
to determine their accuracy and assess the LICENSEE’s compliance with the terms
of this AGREEMENT.

 

9.2          Costs: The fees and expenses of representatives or agents of
REGENTS that perform the examination will be borne by REGENTS. However, if any
error in royalties of more than five percent (5%) of the total royalties due for
any year is discovered or any other material term of this AGREEMENT is
discovered to have been breached, then LICENSEE will bear the cost of the
examination. LICENSEE will remit any underpayment to REGENTS within thirty (30)
days of the examination result.

 

10.         LIFE OF THE AGREEMENT

 

10.1        Duration: Unless otherwise terminated by operation of law or by acts
of the parties in accordance with the terms of this AGREEMENT, this AGREEMENT
will remain in effect in each country from the EFFECTIVE DATE until the
expiration or abandonment of the last of the PATENT RIGHTS licensed hereunder in
such country.

 

10.2        Surviving Rights: Any termination or expiration of this AGREEMENT
will not affect the rights and obligations set forth in the following Paragraphs
and Articles of this AGREEMENT:

 

·     Article 2                  Definition

 

·     Article 4                  Grant of Sublicenses

 

·     Article 9                   Books and Records

 

·     Article 10                 Life of Agreement

 

·     Article 12                 Disposition of Products

 

·     Article 14                 Use of Names and Trademarks

 

·     Article 15                 Patent Prosecution and Maintenance

 

·     Article 17                 Warranty and Liability

 

·     Article 18                 Indemnification

 

·     Article 19                 Confidentiality

 

Page 15 of 34

 

  

·     Article 20                 Notices

 

·Paragraph 21.2         Late Payments

 

·     Article 22                  Governing Laws; Venue; and Attorneys’ Fees

 

10.3       No Relief: The termination or expiration of this AGREEMENT (a) will
not relieve LICENSEE of its obligation to make any payments pursuant to this
AGREEMENT that are owed to REGENTS at the time of such termination or
expiration, (b) will not impair any accrued right of REGENTS including the right
to receive EARNED ROYALTIES and other fees in accordance with this AGREEMENT,
and (c) will not relieve any obligation, of either party to the other party,
that was established prior to such termination or expiration.

 

10.4       Bankruptcy: This AGREEMENT will automatically terminate without the
obligation to provide any notice as set forth in this AGREEMENT upon the filing
of a petition for relief under the U.S. Bankruptcy Code by or against the
LICENSEE as a debtor or alleged debtor.

 

11.         TERMINATION

 

11.1       Termination by REGENTS: If LICENSEE violates or fails to perform any
term of this AGREEMENT, then REGENTS may give written notice of such default
(“NOTICE OF DEFAULT”) to LICENSEE. If LICENSEE fails to repair such default
within sixty (60) days after the date such notice takes effect, then REGENTS
will have the right to immediately terminate this AGREEMENT and the licenses
hereunder by providing a written notice of termination (“NOTICE OF TERMINATION”)
to LICENSEE.

 

11.2       Termination by Action: This AGREEMENT will terminate immediately if
LICENSEE files a claim, including in any way, the assertion that any portion of
PATENT RIGHTS is invalid or unenforceable where the filing is by the LICENSEE, a
third party on behalf of the LICENSEE, or a third party at the written urging of
the LICENSEE.

 

11.3       Termination by LICENSEE: LICENSEE has the right at any time to
terminate this AGREEMENT by providing a NOTICE OF TERMINATION to REGENTS.
Moreover, LICENSEE is entitled to terminate its rights under PATENT RIGHTS on a
country-by-country basis by giving notice in writing to REGENTS. The termination
of this AGREEMENT will be effective no earlier than ninety (90) days from the
effective date of such notice.

 

12.         DISPOSITION OF PRODUCTS UPON TERMINATION

 

12.1       Termination: Within a period of one hundred and twenty (120) days
after the date of termination, LICENSEE can complete any partially made or
rendered LICENSED PRODUCT, and SELL all previously made or partially made
LICENSED PRODUCT, provided, however, that the SALE of such LICENSED PRODUCT is
subject to the terms of this AGREEMENT including, but not limited to, the
payment of EARNED ROYALTIES at the times provided herein and the rendering of
ROYALTY REPORTS in connection therewith. LICENSEE cannot otherwise make, SELL,
offer for SALE, distribute or import LICENSED PRODUCT, or practice the LICENSED
METHOD after the date of termination.

 

Page 16 of 34

 

  

12.2        Expiration: If applicable PATENT RIGHTS existed at the time of any
making, SALE, offer for SALE, distribution or import of a LICENSED PRODUCT, then
EARNED ROYALTIES will be paid at the times provided herein and ROYALTY REPORTS
will be rendered in connection therewith, notwithstanding the absence of
applicable PATENT RIGHTS with respect to such LICENSED PRODUCT at any later
time. Otherwise, no EARNED ROYALTIES will be paid on such product.

 

13.         PATENT MARKING

 

13.1        US: LICENSEE agrees to mark LICENSED PRODUCT (or their containers or
labels) made, SOLD, licensed or otherwise disposed of by LICENSEE in the U.S.
under the license granted in this AGREEMENT (a) with the words “Patent Pending”
prior to the issuance of patents under PATENT RIGHTS, and (b) with the patent
numbers of the PATENT RIGHTS following the issuance in the U.S. of one or more
patents under PATENT RIGHTS.

 

13.2        International: All LICENSED PRODUCT shipped to, manufactured, or
SOLD in countries outside of the U.S. will be marked in such manner as to
conform to the patent laws and practice of such countries.

 

14.         USE OF NAMES AND TRADEMARK

 

14.1        Obligations: Except as specified in the Metric Exception Paragraph
of the Confidentiality Section of this AGREEMENT, nothing contained in this
AGREEMENT will be construed as conferring any right to either party to use in
advertising, publicity, or other promotional activities any name, trade name,
trademark, or other designation of the other party (including a contraction,
abbreviation or simulation of any of the foregoing). LICENSEE is expressly
prohibited from using the name “The Regents of the University of California” or
the name of any campus of the University of California in advertising,
publicity, or other promotional activities unless written consent is obtained by
LICENSEE from REGENTS to do so.

 

14.2        Exceptions: Notwithstanding the foregoing, LICENSEE can provide a
copy of this AGREEMENT to investors and potential investors to the extent
allowed by law.

 

15.         PATENT PROSECUTION AND MAINTENANCE

 

15.1        Obligations: Subject to the limitations set forth in Paragraph
15.1a, LICENSEE will diligently prosecute and maintain the U.S. and foreign
patents and patent applications comprising the PATENT RIGHTS using counsel of
its choice (“LICENSEE PATENT COUNSEL”) provided that the continued use of such
counsel at any point in the patent prosecution process of PATENT RIGHTS is
subject to the approval of REGENTS. If REGENTS rejects three (3) of LICENSEE’s
choices of prosecution counsel, then LICENSEE can select new prosecution counsel
without REGENTS’ consent.

 

Page 17 of 34

 



 

15.1a     Deliberate Prosecution Unfavorable to REGENTS: As REGENTS is the owner
of PATENT RIGHTS, REGENTS wants to obtain the optimal breadth, depth and overall
comprehensiveness of valid, enforceable PATENT CLAIMS. Accordingly, at any time
in the patent prosecution of PATENT RIGHTS, if REGENTS believes that LICENSEE or
LICENSEE PATENT COUNSEL is deliberately not attempting to obtain the optimal
breadth, depth and overall comprehensiveness of valid, enforceable PATENT
CLAIMS, then LICENSEE will enable REGENTS to take control of patent prosecution
of PATENT RIGHTS and replace LICENSEE PATENT COUNSEL with REGENTS’ choice of
patent counsel (if REGENTS so desires).

 

15.2       Interaction: LICENSEE and LICENSEE PATENT COUNSEL will promptly (and
sufficiently in advance of any deadlines to be able to comment) provide REGENTS
(both REGENTS’ representative as well as any inventors point of contact as
described below) with copies of all relevant documentation (“PATENT
DOCUMENTATION”) so that REGENTS will be informed and apprised of the continuing
prosecution. REGENTS agree to keep PATENT DOCUMENTATION confidential in
accordance with Confidentiality Article of this AGREEMENT. REGENTS and its
patent counsel have the right to consult with LICENSEE PATENT COUNSEL. REGENTS
agrees to designate one of the named inventors of INVENTIONS who is an employee
of REGENTS as the inventors’ point of contact with LICENSEE PATENT COUNSEL
subject to agreement with the inventors. The inventors’ point of contact will
provide detailed input to LICENSEE PATENT COUNSEL subject to the approval of
REGENTS’ representative who will be copied or included in all communications.

 

15.3       Comments: REGENTS can comment on PATENT DOCUMENTATION sufficiently in
advance of any initial deadline for filing a response, provided, however, if
REGENTS has not commented upon PATENT DOCUMENTATION in reasonable time for
LICENSEE to sufficiently integrate REGENTS’ comments prior to a deadline with
the relevant government patent office, or if LICENSEE will act to preserve
PATENT RIGHTS, then LICENSEE is free to respond without integration of REGENTS’
comments, if any.

 

15.4       Claims Requirements: LICENSEE will amend any patent application to
include claims required by REGENTS.

 

15.5       Foreign Filing Request: At LICENSEE option, and if available,
LICENSEE will file, prosecute, and maintain patent applications and patents
included under PATENT RIGHTS in foreign countries. LICENSEE will require
LICENSEE PATENT COUNSEL to file Patent Cooperation Treaty applications at the
time of filing the U.S. non-provisional applications. If LICENSEE elects to
file, prosecute, and maintain such patents, it will follow the procedure set out
in Paragraphs 15.1, 15.2, 15.3 and15.4 for such foreign activities. LICENSEE
will notify REGENTS within fifteen (15) months of the filing of the
corresponding U.S. patent application of its election to file foreign
counterpart patent applications. This notice concerning foreign filing will be
in writing and will identify the countries desired. The absence of such a notice
from LICENSEE to REGENTS within the fifteen (15) month period will be considered
an election by LICENSEE not to request LICENSEE PATENT COUNSEL to secure foreign
PATENT RIGHTS on LICENSEE’s behalf. REGENTS has the right to file patent
applications at its own expense in any country that LICENSEE does not include in
its list of desired countries, and such patent applications and resultant
patents, if any, will not be included in the licenses granted hereunder.
LICENSEE will cooperate in facilitating such REGENTS’ filings.

 

Page 18 of 34

 

  

15.6       Costs: LICENSEE will pay all costs of obtaining patentability
opinions, preparing, filing, prosecuting in whatsoever manner, and maintaining
all U.S. and corresponding foreign patent applications and resulting patents
specified under PATENT RIGHTS (“PATENT PROSECUTION COSTS”), including, but not
limited to, PATENT PROSECUTION COSTS incurred by REGENTS prior to the execution
of this AGREEMENT as well as interferences, oppositions, reexaminations, and
reissues. LICENSEE will reimburse REGENTS for all PATENT PROSECUTION COSTS
within thirty (30) days following receipt of an itemized invoice from REGENTS
for PATENT PROSECUTION COSTS. However, if REGENTS reduces the exclusive licenses
granted herein to non-exclusive licenses pursuant to the Due Diligence Article
of this AGREEMENT and REGENTS grants additional licenses, then the PATENT
PROSECUTION COSTS will be divided equally among the licensed parties from the
effective date REGENTS gives written notice to LICENSEE of the reduction of
LICENSEE’s exclusive license to a non-exclusive license.

 

15.7                     Termination: LICENSEE will pay any PATENT PROSECUTION
COSTS incurred during the three (3)-month period after receipt by either party
of a NOTICE OF TERMINATION, even if the invoices for such PATENT PROSECUTION
COSTS are received by REGENTS after the end of the three (3)-month period
following receipt of a NOTICE OF TERMINATION. LICENSEE may terminate its
obligation to pay PATENT PROSECUTION COSTS with respect to any particular patent
application or patent under PATENT RIGHTS in any or all designated countries
upon three (3)-months’ written notice to REGENTS, provided that LICENSEE enables
REGENTS to take control of patent prosecution of such PATENT RIGHTS and replace
LICENSEE PATENT COUNSEL with REGENTS’ choice of patent counsel (if REGENTS so
desires). REGENTS may continue the prosecution and/or maintenance of such patent
application or patent at its sole discretion and expense, provided, however,
that LICENSEE will have no further rights or licenses thereunder.

 

16.          PATENT INFRINGEMENT

 

16.1       Obligations: In the event that REGENTS (to the extent of the actual
knowledge of the licensing professional responsible for the administration of
this AGREEMENT) or LICENSEE learns of infringement of potential commercial
significance of any patent license under this AGREEMENT, then the knowledgeable
party will provide the other with written notice of such infringement and any
evidence of such infringement available to it (“INFRINGEMENT NOTICE”). During
the period in which, and in the jurisdiction where, LICENSEE has exclusive
rights under this AGREEMENT, neither REGENTS nor LICENSEE will notify a third
party (including the infringer) of infringement or put such third party on
notice of the existence of any PATENT RIGHTS without first obtaining consent of
the other, which shall not be unreasonably withheld. If LICENSEE notifies a
third party of infringement or puts such third party on notice of the existence
of any PATENT RIGHTS with respect to such infringement without first obtaining
the written consent of REGENTS, then REGENTS will have the right to terminate
this AGREEMENT immediately without the obligation to provide early notice as set
forth in this AGREEMENT. Both REGENTS and LICENSEE will use their diligent
efforts to cooperate with each other to terminate such infringement without
litigation.

 

Page 19 of 34

 

 

 

16.2       Licensee Initiated Suit: If within ninety (90) days following the
date that the INFRINGEMENT NOTICE takes effect, the infringing activity of
potential commercial significance by the infringer has not been abated, then
LICENSEE may institute suit for patent infringement against the infringer.
REGENTS may voluntarily join such suit at its own expense, but may not
thereafter commence suit against the infringer for the acts of infringement that
are the subject of LICENSEE’s suit or any judgment rendered in that suit.
LICENSEE may not join REGENTS in a suit initiated by LICENSEE without REGENTS’
prior written consent. In a suit initiated by LICENSEE, if REGENTS is
involuntarily joined other than by LICENSEE, then LICENSEE will pay any costs
incurred by REGENTS arising out of such suit, including but not limited to, any
legal fees of counsel that REGENTS selects and retains to represent REGENTS in
the suit.

 

16.3       REGENTS Initiated Suit: If within a hundred and twenty (120) days
following the date that the INFRINGEMENT NOTICE takes effect (a) the infringing
activity of potential commercial significance by the infringer has not been
abated, and (b) LICENSEE has not brought suit against the infringer, then
REGENTS may institute suit for patent infringement against the infringer. If
REGENTS institutes such suit, then LICENSEE may not join such suit without
REGENTS’ consent and may not thereafter commence suit against the infringer for
the acts of infringement that are the subject of REGENTS’ suit or any judgment
rendered in that suit. In a suit initiated by REGENTS, if LICENSEE is
involuntarily joined other than by REGENTS, then REGENTS will pay any costs
incurred by LICENSEE arising out of such suit with respect to patent
infringement, patent validity, and patent enforceability, including but not
limited to, any legal fees of counsel that REGENTS selects and retains to
represent LICENSEE in the suit.

 

16.4       Allocation of Recovery: Any recovery or settlement received in
connection with any suit will first be shared by REGENTS and LICENSEE equally to
cover the litigation costs each incurred, and next will be paid to REGENTS or
LICENSEE to cover any litigation costs that either party incurred in excess of
the litigation costs of the other. Any recovery in excess of litigation costs
will be shared between LICENSEE and REGENTS as follows:

 

16.4a     In any suit initiated by REGENTS, any recovery in excess of litigation
costs will belong to REGENTS.

 

16.4b   In any suit initiated by LICENSEE, any recovery in excess of litigation
costs will be shared between LICENSEE and REGENTS as follows:

 

i         If REGENTS joins the suit, any recovery in excess of litigation costs
will be shared in proportion to the costs incurred by each party, but in no
event will REGENTS’ proportion be less than ten percent (10%);

 

ii         If REGENTS does not join the suit, any recovery in excess of
litigation costs will belong to LICENSEE.

 

16.5       Binding: REGENTS and LICENSEE agree to be bound by all determinations
of patent infringement, validity, and enforceability (but no other issue)
resolved by any adjudicated judgment in a suit brought in compliance with this
Article.

 

16.6       Compliance: Any agreement made by the LICENSEE for purposes of
settling litigation or other dispute will comply with the requirements of the
Sublicense Article of this AGREEMENT.

 

Page 20 of 34

 



 

16.7       Cooperation: Each party will cooperate with the other in litigation
proceedings instituted hereunder but at the expense of the party who initiated
the suit (unless such suit is being jointly prosecuted by the parties).

 

16.8       Control: The party bringing the suit will control any litigation
proceedings, except that REGENTS may be represented by counsel of its choice in
any suit brought by LICENSEE.

 

17.         WARRANTY AND LIABILITY

 

17.1       REGENTS warrants to LICENSEE that REGENTS has the lawful right to
grant this license.

 

17.2       Except as expressly set forth in Paragraph 17.1 this AGREEMENT, the
licenses and the associated INVENTION, PATENT RIGHTS, LICENSED PRODUCTS, and
LICENSED METHODS are provided by REGENTS WITHOUT WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER WARRANTY OF ANY KIND, EITHER
EXPRESS OR IMPLIED. REGENTS MAKES NO EXPRESS OR IMPLLIED REPRESENTATION OR
WARRANTY THAT THE INVENTION, PATENT RIGHTS, LICENSE PRODUCTS, OR LICENSE METHODS
WILL NOT INFRINGE ANY PATENT, COPYRIGHT, TRADEMARK OR OTHER RIGHTS.

 

17.3       REGENTS WILL NOT BE LIABLE FOR ANY LOST PROFITS, COSTS OF PROCURING
SUBSTITUTE GOODS OR SERVICES, LOST BUSINESS, ENHANCE DAMAGES FOR INTELLECTUAL
PROPERTY INFRINGEMENT, OF FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE,
OR OTHER SPECIAL DAMAGES SUFFERED BY LICENSEE, SUBLICENSEES, JOINT VENTURES, OR
AFFILIATES ARISING OUT OF OR RELATED TO THIS AGREEMENT FOR ALL CAUSES OF ACTION
OF ANY KIND (INCLUDING TORT, CONTRACT, NEGLIGENCE, STRICT LIABILITY AND BREACH
OF WARRANTY) EVEN IF REGENTS HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.

 

17.4       Nothing is this AGREEMENT is or will be construed as:

 

17.4a     A warranty or representation by REGENTS as to the validity,
enforceability, or scope of any PATENT RIGHTS; or

 

17.4b     A warranty or representation that anything made, used, SOLD, or
otherwise exploited under any license granted in this AGREEMENT is or will be
free from infringement of patents, copyrights, or other rights of third parties;
or

 

17.4c     An obligation to bring or prosecute actions or suits against third
parties for patent infringement except as provided in the Patent Infringement
Article of this AGREEMENT; or

 

Page 21 of 34

 

 

 

17.4d     Conferring by implication, estoppel, or otherwise any license or
rights under any patents or other rights of REGENTS other than PATENT RIGHTS,
regardless of whether such patents are dominant or subordinate to PATENT RIGHTS;
or

 

17.4e     An obligation to furnish any NEW DEVELOPMENTS, know-how, technology,
or technological information not provided in PATENT RIGHTS.

 

18.          INDEMNIFICATION

 

18.1       Requirements: LICENSEE will, and will require its SUBLICENSEES to,
indemnify, hold harmless, and defend REGENTS and its officers, employees, and
agents, the sponsors of the research that led to the INVENTION, the inventors of
any invention claimed in patents or patent applications under PATENT RIGHTS
(including the LICENSED PRODUCT, and LICENSED METHODS contemplated thereunder)
and inventors’ employers against any and all claims, suits, losses, damage,
costs, fees, and expenses resulting from, or arising out of, the exercise of
this license or any sublicense. This indemnification will include, but will not
be limited to, any product liability. If REGENTS, in its sole discretion,
believes that there will be a conflict of interest or REGENTS will not otherwise
be adequately represented by counsel chosen by LICENSEE to defend REGENTS in
accordance with this Paragraph, then REGENTS may retain counsel of its choice to
represent it, and LICENSEE will pay all expenses for such representation.

 

18.2       Insurance: During the term of this AGREEMENT and for three (3) years
following its termination or expiration, LICENSEE, at its sole cost and expense,
will insure its activities in connection with any work performed hereunder and
will obtain and maintain insurance as follows:

 

18.2a     Upon EFFECTIVE DATE, Commercial Form General Liability Insurance
(contractual liability included) with limits as follows:

 

  i.  Each Occurrence  $1,000,000             ii.  Products/Completed Operations
Aggregate  $1,000,000            iii.  Personal and Advertising Injury 
$1,000,000            iv.  General Aggregate  $1,000,000 

 

18.2b     If LICENSEE offers a LICENSE PRODUCT that is a medical device, then
prior to first SALE of such medical device, Commercial Form General Liability
Insurance (contractual liability included) with limits as follows:

 

  i.  Each Occurrence  $5,000,000             ii.  Products/Completed Operations
Aggregate  $10,000,000            iii.  Personal and Advertising Injury 
$5,000,000            iv.  General Aggregate  $10,000,000 

 

Page 22 of 34

 

 

 

18.2c     The coverage and limits referred to in the Subparagraph above will not
in any way limit the liability of LICENSEE.

 

18.2d     LICENSEE will furnish REGENTS with certificates of insurance
evidencing compliance with all requirements. Such certificates will:

 

i.          Provide for thirty (30) days’ advance written notice to REGENTS of
any modification;

 

ii.         Indicate that REGENTS has been endorsed as an additional insured
under the coverage described above; and

 

iii.        Include a provision that the coverage will be primary and will not
participate with, nor will be excess over, any valid and collectable insurance
or program of self-insurance maintained by REGENTS.

 

18.3       Notification: REGENTS will promptly notify LICENSEE in writing of any
claim or suit brought against REGENTS for which REGENTS intends to invoke the
provisions of this Indemnification Article. LICENSEE will keep REGENTS informed
of its defense of any claims pursuant to this Indemnification Article.

 

19.         CONFIDENTIALITY

 

19.1       Obligation: LICENSEE and REGENTS will treat and maintain the other
party’s proprietary business, patent prosecution, software, engineering
drawings, process and technical information, and other proprietary information,
including the negotiated terms of this AGREEMENT, PROGRESS REPORTS, ROYALTY
REPORTS and PATENT DOCUMENTATION (“CONFIDENTIAL INFORMATION”) in confidence
using at least the same degree of care as the receiving party uses to protect
its own proprietary information of a like nature.

 

19.2       Disclosure: LICENSEE and REGENTS may use and disclose CONFIDENTIAL
INFORMATION to their employees, agents, consultants, contractors, and, in the
case of LICENSEE, its SUBLICENSEES, provided that such parties are bound by a
like duty of confidentiality as that found in this Confidentiality Article.
Notwithstanding anything to the contrary contained in this AGREEMENT, REGENTS
may release this AGREEMENT, including any terms contained herein, and
information regarding royalty payments or other income received in connection
with this AGREEMENT to the inventors, senior administrative officials employed
by REGENTS, and individual Regents upon their request. If such release is made,
REGENTS will request that such terms be kept in confidence in accordance with
the provisions of this Confidentiality Article.

 

19.3       Marking: All written CONFIDENTIAL INFORMATION will be labeled or
marked confidential or proprietary. If the CONFIDENTIAL INFORMATION is orally
disclosed, it will be reduced to writing or some other physically tangible form,
marked and labeled as confidential or proprietary by the disclosing party and
delivered to the receiving party within thirty (30) days after the oral
disclosure.

 

Page 23 of 34

 

  

19.4       General Exceptions: Nothing contained herein will in any way restrict
or impair the right of LICENSEE or REGENTS to use or disclose any CONFIDENTIAL
INFORMATION:

 

19.4a     That recipient can demonstrate by written records was previously known
to it prior to its disclosure by the disclosing party;

 

19.4b     That recipient can demonstrate by written records is now, or becomes
in the future, public knowledge other than through acts or omissions of
recipient;

 

19.4c     That recipient can demonstrate by written records was lawfully
obtained without restrictions on the recipient from sources independent of the
disclosing party; or

 

19.4d     That is required to be disclosed pursuant to the California Public
Records Act or other applicable law.

 

19.5       Other Exceptions: LICENSEE or REGENTS may use or disclose
CONFIDENTIAL INFORMATION that is required to be disclosed:

 

19.5a     To a governmental entity or agency in connection with seeking any
governmental or regulatory approval, governmental audit, or other governmental
requirement; or

 

19.5b     By law, provided that the recipient uses reasonable efforts to give
the party owning the CONFIDENTIAL INFORMATION sufficient notice of such required
disclosure to allow the party owning the CONFIDENTIAL INFORMATION reasonable
opportunity to object to, and to take legal action to prevent, such disclosure.

 

19.6       Inquiry Exceptions: REGENTS also may disclose the existence of this
AGREEMENT and the extent of the grant of license and sublicenses herein to a
third party that inquires whether a license to the PATENT RIGHTS is available,
but REGENTS will not disclose the name of the LICENSEE unless LICENSEE has
already made such disclosure publicly.

 

19.7       Metric Exceptions: REGENTS can publicly identify LICENSEE’s corporate
name and contact information as an entity with which REGENTS has an agreement
that involves the commercialization of technology developed at the University of
California, Berkeley; however this exception does not cover other information
about this AGREEMENT, including INVENTIONS and INVENTORS, when used in
association with LICENSEE’s name.

 

19.8       Termination: Upon termination of this AGREEMENT, LICENSEE and REGENTS
will destroy or return any of the disclosing party’s CONFIDENTIAL INFORMATION in
its possession within fifteen (15) days following the termination of this
AGREEMENT, LICENSEE and REGENTS will provide each other, within thirty (30) days
following termination, with written notice that such CONFIDENTIAL INFORMATION
has been returned or destroyed. Each party, may, however, retain one copy of
such CONFIDENTIAL INFORMATION for archival purposes in non-working files.

 

Page 24 of 34

 

  

19.9       Expiration: The terms of this Confidentiality Article will expire in
five (5) years from the effective date of termination of this AGREEMENT.

 

20.         NOTICES

 

20.1       Addresses: Any notice or payment that is required to be given to
either party will be deemed to have been property given when done in writing and
deposited in the U.S. mail, registered or certified, addressed as follows or to
another address as designated in writing by the party changing its address:

 

20.1a      To LICENSEE:

 

·Berkeley ExoTech, Inc.

 

·2131 University Ave. #428

 

·Berkeley, CA 94704

 

·Telephone: 510-984-1761

 

·Facsimile: 510-277-1406

 

·Email: info@BerkeleyBionics.com

 

·Attention: COO

 

20.1b       To REGENTS:

 

·Office of Technology Licensing

 

·2150 Shattuck Avenue, Suite 510

 

·Berkeley, CA 94720-1620

 

·Attn: Director (REGENTS Case Number B07-128, B08-119, B08-125, B08-141)

 

20.2       Effective Date: Any such properly given notice or payment will be
deemed to be effective as follows:

 

20.2a     On the date of delivery if delivered in person;

 

20.2b     On the date of mailing if mailed by first-class certified mail; or

 

20.2c     On the date of mailing if mailed by any global express carrier service
that requires the signature of recipient to demonstrate the delivery of such
notice or payment.

 

Page 25 of 34

 

  

21.         PAYMENTS

 

21.1       Payment Method: All consideration due REGENTS will be payable in U.S.
dollars. LICENSEE will make all payments to REGENTS under this AGREEMENT by
check payable to “The Regents of the University of California” and forward it to
REGENTS in accordance with the Notices Article 20.

 

21.2       Late Payments: If any monies owed to REGENTS are not received by
REGENTS when due, then LICENSEE will pay to REGENTS interest at a rate of ten
percent (10%) simple interest per annum. Interest will be calculated from the
date payment was due until actually received by REGENTS. Accrual of interest
will be in addition to, and not in lieu of, enforcement of any other rights of
REGENTS due to late payment. Acceptance by REGENTS of any late payment from
LICENSEE under this Article will in no way affect the provision of the Waiver
Paragraph of this AGREEMENT.

 

21.3       Foreign Money Restrictions: Notwithstanding the provisions of the
Force Majeure Paragraph of this AGREEMENT, if at any time legal restrictions
prevent prompt remittance of any monies or other consideration owed to REGENTS
by the LICENSEE with respect to any country where a sublicense is issued or a
LICENSED PRODUCT or LICENSED METHOD is SOLD, then LICENSEE will convert the
amount owed to REGENTS into U.S. dollars and will pay REGENTS directly from
another source of funds in order to remit the entire amount owed to REGENTS.

 

22.         GOVERNING LAWS; VENUE; ATTORNEYS’ FEES

 

22.1       THIS AGREEMENT WILL BE INTERPRETED AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF CALIFORNIA, excluding any choice of law rules that
would direct the application of the laws of another jurisdiction, but the scope
and validity of any patent or patent application will be governed by the
applicable laws of the country of such patent or patent application.

 

22.2       Any legal action related to this AGREEMENT will be conducted in San
Francisco, California.

 

22.3       The prevailing party in any suit related to this AGREEMENT will be
entitled to recover its reasonable attorneys’ fees in addition to its costs and
necessary disbursements.

 

23.         GOVERNMENT APPROVAL OR REGISTRATION

 

23.1       Obligation: If the law of any nation requires that this AGREEMENT or
any associated transaction be either approved or registered with any government
agency, then LICENSEE will assume all legal obligations to do so. LICENSEE will
notify REGENTS if it becomes aware that this AGREEMENT is subject to a U.S. or
foreign government reporting or approval requirement.

 

23.2       Costs: LICENSEE will make all necessary filings and pay all costs
including fees, penalties, and other out-of-pocket costs associated with such
reporting or approval process.

 

Page 26 of 34

 

  

24.         GOVERNMENT EXPORT AND IMPORT LAWS

 

24.1       LICENSEE will comply with all applicable international, national,
state, regional, and local laws and regulations in performing its obligations
hereunder and in its use, manufacture, SALE, or import of the LICENSED PRODUCT
or practice of the LICENSED METHOD.

 

24.2       LICENSEE will observe all applicable U.S. and foreign laws with
respect to the transfer or provision of LICENSED PRODUCT and related technical
data to foreign countries, including, without limitation, the International
Traffic in Arms Regulations (ITAR) and the Export Administration Regulations.

 

24.3       When LICENSED PRODUCT is made outside the particular country in which
such LICENSED PRODUCT is used, SOLD, or otherwise exploited, then LICENSEE will
manufacture LICENSED PRODUCT or practice LICENSED METHOD in compliance with
applicable government importation laws and regulations of the particular
country.

 

25.         MISCELLANEOUS

 

25.1       Assignment:

 

25.1a     LICENSEE: This AGREEMENT is personal to LICENSEE and assignable by
LICENSEE only with the written consent of REGENTS, except that LICENSEE may
freely assign this AGREEMENT to an acquirer of all or substantially all of
LICENSEE’s stock, assets or business.

 

25.1b     REGENTS: This AGREEMENT is binding upon and will inure to the benefit
of REGENTS, its successors and assigns.

 

25.2       Waiver:

 

25.2a     No waiver by either party of any breach or default of any of the
duties, obligations, or agreements contained herein will be deemed a waiver as
to any subsequent and/or similar breach or default.

 

25.2b No waiver will be valid or binding upon the parties unless made in writing
and signed by a duly authorized officer of each party.

 

25.3       Force Majeure

 

25.3a     Responsibility: Except for LICENSEE’s obligation to make any payments
to REGENTS hereunder, the parties will not be responsible for any failure to
perform due to the occurrence of any events beyond their reasonable control
which render their performance impossible or onerous, including, but not limited
to: accidents (environmental, toxic spill, etc.); acts of God; biological or
nuclear incidents; casualties; earthquakes; fires, floods, governmental acts,
orders or restrictions; inability to obtain suitable and sufficient labor,
transportation, fuel and materials; local, national, or state emergency; power
failure and power outages; acts of terrorism; strike; and war.

 

Page 27 of 34

 

  

25.3b     Termination: Either party to this AGREEMENT, however, will have the
right to terminate this AGREEMENT upon thirty (30) days’ prior written notice if
either party is unable to fulfill its obligations under this AGREEMENT due to
any of the causes specified in the Paragraph above for a period of one (1) year.

 

25.4       Severability: If any of the provisions contained in this AGREEMENT
are held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability will not affect any other provisions
hereof, and this AGREEMENT will be construed as if such invalid or illegal or
unenforceable provisions had never been contained herein.

 

25.5       Scope: This AGREEMENT embodies the entire understanding of the
parties and supersedes all previous communications, representations, or
understandings, whether oral or written between the parties relating to the
subject matter hereof.

 

25.6       Amendments: No amendment or modification of this AGREEMENT will be
valid or binding upon the parties unless made in writing and signed on behalf of
each party.

 

25.7       Parties: No provisions of this Agreement are intended or will be
construed to confer upon or give to any person or entity other than REGENTS and
LICENSEE any rights, remedies, or other benefits under, or by reason of, this
AGREEMENT.

 

25.8       Independence: In performing their respective duties under this
AGREEMENT, each of the parties will be operating as an independent contractor.
Nothing contained herein will in any way constitute any association,
partnership, or joint venture between the parties hereto, or be construed to
evidence the intention of the parties to establish any such relationship.
Neither party will have the power to bind the other party or incur obligations
on the other party’s behalf without the other party’s written consent.

 

25.9       Headings: The headings of the sections are inserted for convenience
of reference only and are not intended to affect the meaning or interpretation
of this AGREEMENT.

 

Page 28 of 34

 

  

In witness whereof, both REGENTS and LICENSEE have executed this AGREEMENT, in
duplicate originals, by their respective officers hereunto duly authorized, on
the date and year hereinafter written.

 

Berkeley Bionics   The Regents of the University of California           By: /s/
Nathan Harding   By: /s/ Michael Cohen (Signature)   (Signature)           Name:
Nathan Harding   Name: Michael Cohen           Title: COO   Title: Acting
Director, OTL           Date: July 14, 2008   Date: July 7, 2008

 

Page 29 of 34

 

  

UNIVERSITY OF CALIFORNIA, BERKELEY

 

[tlogo.jpg]

 

AMENDMENT #1 TO EXCLUSIVE LICENSE AGREEMENT

 

U.C. Case Nos.: B07-128, B08-119, B08-125, B08-14, B09-112

Agreement Number: 2009-04-0008

 

Effective May 20, 2009, THE REGENTS OF THE UNIVERSITY OF CALIFORNIA, a
California Corporation whose legal address is 1111 Franklin Street, 12th Floor,
Oakland, CA 94607-5200, acting through its Office of Technology Licensing at the
University of California, Berkeley, 2150 Shattuck Avenue, Suite 510, Berkeley,
CA 94720-1620 ("REGENTS"), and Berkeley Bionics, a California corporation having
a principal place of business at 2131 University Ave. #428, Berkeley, CA 94794
(“LICENSEE"), agree to amend the Exclusive License Agreement dated June 14, 2008
("License Agreement").

 

Amend Article 1.1 to ADD:

 

·1.1e Wearable Material Handling System as described in REGENTS Case Number
B09-112 and PATENT RIGHTS that was invented by Homayoon Kazerooni, Nathan
Harding, Kurt Amundson, Russdon Angold, Jon Burns and Adam Zoss.

 

Amend Article 1.2 to REPLACE WITH THE FOLLOWING:

 

·1.2 LICENSEE and REGENTS jointly own the intellectual property resulting from
the INVENTIONS described in Paragraphs 1.1b, 1.1c, 1.1d, and 1.1e.

 

Amend Article 1.5 to REPLACE:

 

·"Paragraphs 1.1b (B08-119) and 1.1c (B08-125)” WITH "Paragraphs 1.1b (B08-119),
1.1c (B08-125), and I. 1 e (B09-1 12)"

 

Amend Article 2.1 to ADD:

 

·2.le The INVENTION described in Paragraph l.le Wearable Material Handling
System, filed by, Homayoon Kazerooni, Nathan Harding, Kurt Amundson, Russdon
Angold, Jon Burns and Adam Zoss.

 

In consideration for the above addition, LICENSEE will pay a licensee fee in the
amount of three thousand dollars ($3,000) upon execution of this Amendment.

 

All other terms and conditions in the License Agreement remain in full force and
effect.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this agreement in duplicate
originals by their duly authorized officers or representatives.

 

THE REGENTS OF THE UNIVERSITY OF CALIFORNIA   BERKELEY BIONICS       Signature
/s/ Michael Cohen   Signature /s/ Nathan Harding Michael Cohen   Name: Nathan
Harding Acting Director   Title: C.O.O.       Date: 2009 May 21   Date:
5/20/2009          





 

